Citation Nr: 0907463	
Decision Date: 02/27/09    Archive Date: 03/05/09

DOCKET NO.  07-10 212A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
degenerative joint disease of the left knee.

2.  Entitlement to service connection for a right knee 
disorder, including degenerative joint disease.


REPRESENTATION

Appellant represented by:	Illinois Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The Veteran had active military service from September 1960 
to May 1966.

This appeal to the Board of Veterans' Appeals (Board) is from 
a June 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  
The RO in Chicago, Illinois, now has jurisdiction over the 
case.  At a personal hearing at the RO in November 2006, the 
Veteran withdrew his additional claims for service connection 
for a heart disorder and for an increased rating for his 
hypertension.  38 C.F.R. § 20.204 (2008).

The Veteran more recently had another hearing at the RO in 
August 2008, this time before the undersigned Veterans Law 
Judge of the Board, also commonly referred to as a Travel 
Board hearing.  


FINDINGS OF FACT

1.  The additional evidence received since a prior, final and 
binding, February 1997 RO decision denying service connection 
for a left knee disorder is duplicative or cumulative of 
evidence already considered or does not relate to an 
unestablished fact necessary to substantiate this claim.

2.  Degenerative joint disease of the right knee is not shown 
during service or to a compensable degree of at least 10-
percent disabling within one year after service; nor is there 
competent medical evidence otherwise relating the 
degenerative joint disease in this knee or a chronic right 
knee disorder to the Veteran's military service.  



CONCLUSIONS OF LAW

1.  The February, 1997 decision denying service connection 
for degenerative joint disease of the left knee is final. 38 
U.S.C.A. § 7105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.160(d), 20.200, 20.302, 20.1103 (2008).

2.  New and material evidence has not been received since 
that decision to reopen this claim. 38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2008).

3.  A chronic right knee disorder, including degenerative 
joint disease, was not incurred in or aggravated by service 
and may not be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100, et seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of letters dated in October 2004 
and January 2005, the RO advised the Veteran of the evidence 
needed to substantiate his claims and explained what evidence 
VA was obligated to obtain or to assist him in obtaining and 
what information or evidence he was responsible for 
providing.  38 U.S.C.A. § 5103(a). See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  For claims, as here, 
pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 
was recently amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  
See 73 FR 23353 (Apr. 30, 2008).  



The RO issued both VCAA notice letters prior to initially 
adjudicating the Veteran's claims in June 2005, the preferred 
sequence. Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) 
(Pelegrini II).  A more recent March 2006 letter also 
informed him that downstream disability ratings and effective 
dates will be assigned if his claims for service connection 
are eventually granted.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007). 

As well, in the January 2005 VCAA notice letter, the Veteran 
was informed of what constituted new and material evidence to 
reopen the previously denied claim concerning his left knee 
disorder.  He was informed that new evidence must be evidence 
that was submitted to VA for the first time, that was not 
cumulative or tended to reinforce a previously established 
point.  He was informed that material evidence must pertain 
to the reasons why his claim was previously denied.  He was 
informed that his claim was denied because the disorder was 
not incurred or caused by his military service.  Therefore, 
he has received the type of VCAA notice explained in Kent v. 
Nicholson, 20 Vet. App. 1 (2006), insofar as apprising him of 
the specific reasons his claim was previously denied so he 
would have the opportunity to respond by providing evidence 
that would overcome these prior deficiencies.  See also VA 
Gen. Couns. Mem., para. 2, 3 (June 14, 2006), where VA's 
Office of General Counsel issued informal guidance 
interpreting Kent as requiring the notice to specifically 
identify the kind of evidence that would overcome the prior 
deficiency rather than simply stating the evidence must 
relate to the stated basis of the prior denial.

Since providing the Veteran the VCAA notice in October 2004 
and January 2005, the RO has gone back and readjudicated his 
claims in February and May 2007 statements and supplemental 
statements of the case.  This is important to note because 
the Federal Circuit Court has held that a statement of the 
case (SOC) or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV).  As a matter of law, the provision of adequate VCAA 
notice prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

If there arguably is any deficiency in the notice to the 
Veteran or the timing of the notice it is harmless error. See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post- decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

That is to say, if there was any deficiency in the notice to 
the Veteran, the Board finds that the presumption of 
prejudice on VA's part has been rebutted:  (1) based on the 
communications sent to him over the course of this appeal, 
and his responses, he clearly has actual knowledge of the 
evidence he is required to submit; and (2) based on his 
contentions and the communications provided to him by VA over 
the course of this appeal, he is reasonably expected to 
understand from the notices provided what was needed.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), and 
Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007).

And as for the duty to assist, the RO has obtained the 
veteran's service treatment records, VA medical records, 
private medical records, and in May 2005 a VA medical 
examination for an opinion regarding the etiology of his 
right knee disability, including in terms of whether it is 
attributable to his military service.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The Board is aware that 
in October 2006 he was scheduled for another VA medical 
examination for further evaluation of his knees.  However, he 
apparently failed to report for that examination.  If a 
veteran fails to report for an examination scheduled in 
connection with a claim for service connection, the claim 
shall be adjudicated based on the evidence already of record.  
38 C.F.R. § 3.655 (2008).



Concerning this, in testimony during the August 2008 hearing, 
the Veteran and his representative said the local decision 
review officer (DRO) promised that additional October 2006 VA 
examination, and that the Veteran reported for the 
evaluation, as directed, but the VA medical center (VAMC) 
conducting the evaluation was closed.  But there is no 
evidence in the claims file substantiating this allegation.

In any event, to include the May 2005 VA medical opinion, the 
Board finds there is sufficient evidence to decide this 
service-connection claim concerning the right knee disorder.  
Further, VA is not required to request an examination and 
opinion for the left knee disorder unless and until there is 
new and material evidence to reopen this claim.  38 C.F.R. § 
3.159(c)(4)(iii).  Thus, a remand to schedule another 
examination and/or opinion is not necessary to decide these 
claims.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

So as there is no other indication or allegation that 
relevant evidence remains outstanding, the Board finds that 
the duty to assist has been met.  38 U.S.C.A. § 5103A.

II.  Whether there is New and Material Evidence to Reopen the 
Previously denied Claim for Service Connection for a Left 
Knee Disorder

In February 1997, the RO denied the Veteran's claim for 
service connection for degenerative joint disease of the left 
knee.  Service treatment records showed no left knee 
disability, and degenerative joint disease of the left knee 
was first shown in 1996.  The Veteran filed a timely notice 
of disagreement, yet a substantive appeal did not ensue.  So 
he did not appeal the February 1997 rating decision, and it 
is final and binding on the Veteran based on the evidence 
then of record. 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 
3.160(d), 20.200, 20.302, 20.1103.  There must be new and 
material evidence since that decision to reopen these claims 
and warrant further consideration of them on a de novo basis. 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

If new and material evidence is presented or secured with 
respect to claims, as here, which have been denied but not 
appealed, VA must reopen the claims and review their former 
disposition. 38 U.S.C.A. § 5108.

The Veteran filed a petition to reopen these claims in 
September 2004.  Therefore, under the revised standards 
(effective for petitions to reopen, as here, filed on or 
after August 29, 2001), new evidence means existing evidence 
not previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence already of record at the time of the last 
prior final denial of the claim sought to be opened. It must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

In determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed. Justus v. 
Principi, 3 Vet. App. 510, 513 (1992). But see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary [of VA] to consider the patently incredible to be 
credible").  The evidence to be considered in making this new 
and material determination is that added to the record since 
the last final denial on any basis.  Evans v. Brown, 9 Vet. 
App. 273 (1996).

Evidence received since the February 1997 denial primarily 
consists of VA and private treatment records for unrelated 
medical conditions, medical evidence of degenerative changes 
of the left knee, and transcripts of testimony from RO and 
Travel Board hearings in November 2006 and August 2008.  

The medical evidence of treatment for unrelated medical 
conditions and continued treatment for degenerative arthritis 
o the left knee is cumulative and redundant evidence.  This 
evidence either does not relate to the matter at hand 
entirely or consists of evidence that was previously 
available at the time of the previous rating denial. 

With respect to the Veteran's testimony, it is noted that at 
the time of the previous rating denial, the Veteran asserted 
that he had numerous parachute jumps during service that 
caused his knee problems.  He reiterated this at the November 
2006 RO hearing, and therefore that testimony is cumulative 
evidence.  Cf. Bostain v. West, 11 Vet. App. 124 (1998) (lay 
hearing testimony that is cumulative of previous contentions 
considered by decision maker at time of prior final 
disallowance of the claim is not new evidence). See also Reid 
v. Derwinski, 2 Vet. App. 312, 315 (1992).  At the August 
2008 Travel Board hearing, the Veteran claimed that his knee 
problems occurred while in combat.  The record shows that he 
is the recipient of a combat medic badge, and his combat 
status was known at the time of the February 1997 final 
rating denial.  Under 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 
3.304(d), service connection for a combat-related injury may 
be based on lay statements.  Alone though combat status does 
not absolve a claimant from the requirement of demonstrating 
current disability and a nexus to service, as to both of 
which competent medical evidence is generally required. 
Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).  More 
importantly, there was no medical evidence then or now that 
etiologically relates his left knee disorder to service.  The 
Veteran's testimony from the August 2008 Travel Board 
hearing, in the end must also be considered cumulative 
evidence.  Certainly, the testimony is support of such 
assertion does not raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156.  

Accordingly, the Board finds no new and material evidence to 
reopen the claim for service connection for a degenerative 
arthritis of the left knee.  And in the absence of new and 
material evidence, the benefit-of-the-doubt rule does not 
apply, and the petition to reopen the claim must be denied. 
See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).



III.  Service Connection for a Chronic Right Knee Disorder, 
Including Degenerative Joint Disease

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or a disease that was incurred or aggravated during 
active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service. Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).  A disorder may be service connected if the 
evidence of record reveals that the veteran currently has a 
disorder that was chronic in service or, if not chronic, that 
was seen in service with continuity of symptomatology 
demonstrated subsequent to service. 38 C.F.R. § 3.303(b); 
Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  For the 
showing of chronic disease in service, there is a required 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic." 38 
C.F.R. § 3.303(b).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

Degenerative joint disease, i.e., arthritis, will be presumed 
to have been incurred in service if manifested to a 
compensable degree of at least 10-percent disabling within 
one year after service.  This presumption, however, is 
rebuttable by probative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.



In order to establish service connection for the claimed 
disorders, there must be:  (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service treatment records show that in late April 1965 the 
Veteran sustained trauma to the right knee when he stepped in 
a hole and struck the knee.  It was indicated that there was 
no intra-articular pathology, and that an X-ray was negative.  
The diagnosis was contusion right patella.  The Veteran was 
instructed to return if symptoms persisted.  The remainder of 
the Veteran's service treatment records, including the 
service separation physical examination report are entirely 
absent for any complaints, findings, or diagnoses referable 
to a chronic right knee disorder, including degenerative 
arthritis. 

At a VA medical examination in October 1984, a medical 
history of the musculoskeletal revealed no pertinent 
findings.  A physical examination of the extremities was 
within normal limits.

At a March 2005 VA medical examination, the Veteran received 
treatment for bilateral knee pain.  A history of being an ex-
paratrooper with knee injuries during service was reported, 
along with a reported 2001 bilateral quadriceps rupture fall 
that happened when his knees gave way.  The diagnosis was 
bilateral knee pain, rule out degenerative joint disease 
component likely some residuals from bilateral traumatic 
quadriceps rupture.  X-rays of the knee revealed bilateral 
moderate hypertrophic degenerative along the anterior 
inferior patella. 

At a May 2005 VA medical examination of the right knee, a 
medical history of service knee injury was reported.  The 
examiner noted the only service medical entry in the 
Veteran's service treatment records was an April 1965 record 
of a right knee injury.  It was stated that the service 
separation examination made no historical reference to the 
knee or leg, and an examination was normal.  It was reported 
that the veteran stated that since that (service) fall he had 
continuous gradually worsening problems in both knees and 
intermittent daily pain.  Reportedly, his right knee pain had 
been twice as bad since a 2001 quadriceps injury.  The 
diagnosis was degenerative arthritis of the right knee.  The 
examiner opined that in view of the fact that the original 
injury occurred in the military would appear to be a 
superficial contusion affecting the joint space proper, it 
was less likely than not the Veteran's current arthritis was 
directly related to the (service) injury.  

The Veteran asserts that during service he received 
paratrooper training which has caused knee problems, and also 
that he sustained knee injuries during combat.  For injuries 
alleged to have been incurred in combat, 38 U.S.C.A. § 
1154(b) provides a relaxed evidentiary standard of proof to 
grant service connection. Collette v. Brown, 82 F.3d 389 
(1996).  As a result, although the veteran's paratrooper 
training and parachute jumps in service are not officially 
verified, a right knee injury is confirmed by service 
treatment records, and his combat in service is confirmed.  
Current medical evidence of degenerative changes of the right 
knee is shown by the evidence.  As a result, the necessary 
requirements of service connection, specifically medical 
evidence of current disability and evidence of in-service 
incurrence of a disease or injury have been met.  However, 
the question of a medical nexus to service remains.  See 
also, generally, Brock v. Brown, 10 Vet. App. 155, 162 
(1997); Libertine v. Brown, 9 Vet. App. 521 (1996); 
Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996). 

The record also shows that medical evidence of degenerative 
joint disease of the right knee is first shown approximately 
39 years after the veteran's military service. See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did 
not err in denying service connection when the veteran failed 
to provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of his 
low back condition). Further, there is medical evidence of an 
intercurrent injury that affected the knees in 2001, with 
subsequent medical evidence of degenerative changes of both 
knees, and statement from a VA clinician associating the 
degenerative changes of both knees to the postservice injury.  
The record reveals no medical evidence that relates the 
Veteran's right knee degenerative joint disease to his period 
of service or an incident of service.  In fact, in May 2005 a 
VA physician, after review of the Veteran's service treatment 
records, specifically opined that it was less likely than not 
that his right knee arthritis was related to the service 
right knee injury.  

The Veteran has testified regarding his service right knee 
injury and he has reported continue knee symptoms since 
service.  It is important to note that Medical evidence is 
generally required to establish a medical diagnosis or to 
address questions of medical causation; lay assertions of 
medical status do not constitute competent medical evidence 
for these purposes. Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992). However, lay assertions may serve to support a 
claim for service connection by supporting the occurrence of 
lay-observable events or the presence of disability or 
symptoms of disability subject to lay observation. 38 
U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. 
Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  In the instant case, however, the 
evidence of record does not demonstrate that the veteran, who 
is competent to comment on his post-service symptoms, has the 
requisite expertise to render a medical diagnosis or to 
comment on a question of medical causation.  While the 
veteran's assertions have been carefully considered, they are 
quite frankly outweighed by a plethora of negative evidence 
and the absence of any medical evidence to support his claim.

The preponderance of the evidence is against the veteran's 
claim for service connection for a chronic right knee 
disorder. And as the preponderance of the evidence is against 
his claim, the doctrine of reasonable doubt is not for 
application. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990). 
Accordingly, the appeal is denied.




ORDER

As new and material evidence has not been submitted, the 
petition to reopen the claim for service connection for 
degenerative joint disease of the left knee is denied.

The claim for service connection for a chronic right knee 
disorder, including degenerative joint disease, also is 
denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


